Citation Nr: 0511928	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for residuals of a stress 
fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1975 to August 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
July 1993 from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The veteran's service-connected left lower leg results in 
subjective complaints of intermittent pain in his lower left 
leg, with no functional deficit or any permanent disability.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
stress fracture of the left tibia and fibula have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in December 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and one was accorded him in 
January 2003.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  


The veteran seeks a compensable rating for a service-
connected left leg disorder.  He asserts that the 
noncompensable rating awarded to him does not accurately 
reflect his disability.  Specifically, he alleges that he 
continues to experience intermittent pain in his left leg.

Review of the veteran's service medical records reveal in 
February 1976, the veteran reported increased pain and 
tenderness in the middle of his left leg.  X-rays revealed a 
stress fracture of the middle of the tibia of the left leg.  
A March 1976 follow up visit report revealed that the tibia 
was well healed.  In August 1976, the veteran was medically 
discharged from service, at the direction of the Medical 
Evaluation Board, for an unrelated condition.

Service connection for residuals of a left leg injury was 
granted by rating action dated in February 1977, and a 
noncompensable rating was assigned, effective August 26, 
1976.  Subsequent to service, in November 1977, the veteran 
was involved in a car accident.  A VA record noted he 
experienced left leg abrasions, and pain in the left tibia.

A December 1992 VA medical record revealed the veteran 
reported left leg pain up and down the tibia.  An x-ray 
showed thickening of the tibia cortex.  The physician 
requested a bone scan.  A January 1993 VA medical record 
noted x-rays were conducted of the left leg.  The results of 
an anterior and posterior whole body bone scan, supplemented 
with an anterior scan of the left tibia, failed to 
demonstrate any abnormalities.  The impression was a normal 
radionuclide bone scan. 

In March 1993, the veteran testified at an RO hearing that he 
suddenly experienced pain in December 1992 in his lower left 
leg.  He stated that at the emergency room, x-rays were 
conducted, but were all found to be normal.  He related that 
soon after, additional x-rays were conducted, and he was 
informed that the bone was swelling up, but nothing could be 
done to heal it.  He described the pain as intermittent, and 
stated that as of the hearing, he had not recently 
experienced any pain.

In January 2003, a VA bones examination was conducted.  The 
veteran stated he took no medications, or used a cane, 
crutch, leg brace, or other support for his left leg.  He 
reported intermittent pain in his lower left leg, 
precipitated primarily by inclement weather, walking more 
than two blocks, or standing for more than one hour.  The 
physical examination revealed the veteran had a normal gait, 
and was able to walk on his heels and then toes without 
difficulty.  Examination of the left tibia itself showed no 
deformity, swelling, or tenderness.  The impression was 
healed stress fracture of the left tibia.  The examiner 
commented that the veteran had made a very satisfactory 
recovery from the stress fracture, had no functional deficit 
as a result of it, and had not been left with any permanent 
disability.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from diseases and injuries incurred or aggravated 
in service.  The ratings are intended to compensate, as far 
as can be determined, the average impairment of earning 
capacity resulting from such disease and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected left leg disorder is 
currently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Diagnostic Code 5262 provides for disability ratings from 10 
percent to a maximum of 40 percent disabling, based on 
malunion of, or nonunion of, the tibia and fibula in varying 
degrees.  A 10 percent rating is warranted when there is 
impairment of the tibia and fibula with slight knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 20 
percent rating is warranted when the knee or ankle disability 
is moderate, and a 30 percent rating is warranted when the 
knee or ankle disability is marked.  A 40 percent rating is 
warranted when there is nonunion of the tibia and fibula, 
with loose motion, requiring a brace.  Id.  However, where 
the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).

The medical evidence of record shows no evidence of current 
impairment of the tibia and fibula exists.  The VA examiner 
in January 2003 found no deformity, swelling, or tenderness, 
and concluded that the veteran had made a very satisfactory 
recovery from the stress fracture, and although the veteran 
contends that he has intermittent pain due to his 
service-connected left leg disorder, the examiner also found 
that he had no functional deficit or other permanent 
disability as a result of it.  Accordingly, a compensable 
disability rating is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for residuals of a stress 
fracture of the left tibia and fibula is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


